DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/17/20 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmbach et al. (US 2020/0161725) in view of Honjo et al. (US 2012/0156539) and Takasaki et al. (US 2009/0236162).
Regarding claims 1 and 7, Honjo teaches a battery pack for a vehicle and an electric vehicle (1), comprising:
at least one battery module (8) comprising an array of secondary, or rechargeable, lithium-ion battery cells ([0027], [0031]);
a framework, including a metal support (31) and tray member (10) with partitioning wall (13F), including a plurality of slots, or through holes (16), extending from a bottom side to an opposing mounting side (Figure 2, [0036]); and
an insert, or through nut (61), positioned in the slot (16) for mounting a battery module (8) via a fixation element, or bolt (62) (Figure 2C, [0055]-[0056]).

While Honjo teaches that the support (31) is metal, Honjo fails to teach that the tray member (10) and partitioning wall (13F) are metal.
Kalmbach teaches a battery pack for a vehicle including at least one battery module (2) including a plurality of secondary, or rechargeable, cells (Figure 1, [0003], [0034]); and a metal framework, or metal support wall (7), for supporting the module (2) wherein the metal framework (7) includes a plurality of slots, or screw openings (16), in the mounting side (15) for accommodating a fixation element, or screw (17) ( (Figures 1-3, [0044]).
Kalmbach teaches that the support walls (7) including cooling ducts in order to efficiently discharge heat from the battery modules ([0012]), and that the support walls are preferably made of light metals or light alloys in order to improve heat transfer and provide cost efficiency ([0020], [0044]). 
It would have been obvious to the skilled artisan to make the partitioning wall of Honjo with cooling ducts and of metal such as suggested by Kalmbach in order to efficiently discharge heat from the battery modules.

Honjo in view of Kalmbach is silent on the material of the insert, or through nut.
Takasaki teaches an insert, or embedded nut (205), for use in a battery module supporting framework, or tray (53) (Figure 11), [0056]. Tasaki further teaches that embedded nuts (203) are made of metal in order to improve anchorage strength with the corresponding embedded bolt ([0067]).
It would have been obvious to the skilled artisan at the time of the invention to form the inserts, or through nuts, of Honjo in view of Kalmbach out of metal such as suggested by Takasaki in order to improve anchorage strength with the bolt. Furthermore, in the battery pack of Honjo in view of Kalmbach and Takasaki, the framework and insert are both made of metal, which is considered to meet the limitation of claims 1 and 7 to a similar material.

Regarding claim 3, Honjo teaches a hole into which a sealing material (63) is provided for fixing the insert, or through nut (61) into the hole (16) (Figure 2C, [0056]). Honjo is silent on the sealing material; however, Takasaki teaches that it is known in the art to attach embedded bolts and insert members by welding ([0010]). The examiner finds that it was within the ordinary level of skill in the art to use the known method of welding such as taught by Takasaki to attach the insert member of Honjo in view of Kalmbach.

As for claim 6, the insert member (61) includes a hole (36) for mounting a plate covering, or bottom portion of the tray/battery receiving section (15F) (Figures 2C and 3).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Honjo in view of Kalmbach and Takasaki as applied to claim 1 above, and further in view of Koebler (US 2017/0346140).
The teachings of Honjo, Kalmbach, and Takasaki as discussed above are incorporated herein.
Honjo in view of Kalmbach and Takasaki teaches the battery pack of claim 1 including metal framework and insert, but fails to teach specifically that the metal is aluminum. It is noted that Kalmbach teaches that the support walls are preferably made of light metals or light alloys in order to improve heat transfer and provide cost efficiency ([0044]).
Koebler teaches threaded bushing for use in a battery pack which is made of aluminum in order to minimize weight ([0109]).
It would have been obvious to the skilled artisan to use aluminum, a light metal, as the metal framework and insert, or threaded bushing, of Honjo in view of Kalmbach and Takasaki in order to minimize weight.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Honjo in view of Kalmbach and Takasaki as applied to claim 1 above, and further in view of Bengtsson et al. (US 2020/0321572).
The teachings of Honjo, Kalmbach, and Takasaki as discussed above are incorporated herein.
Honjo in view of Kalmbach and Takasaki teaches the battery pack of claim 1 including the insert, but fails to teach that the insert has a shape that cannot be rotated when provided in the slot.
Bengtsson teaches a battery pack including a fixing assembly (10) (Figure 3). The skilled artisan will understand that the insert and framework of Honjo in view of Kalmbach and Takasaki is also a fixing assembly used in a battery, and that both fixing assemblies have the same function in the same field of endeavor. MPEP 2141.01(a)
Bengtsson teaches an insert, or adjustment block (23), as part of the lock assembly (20), which has a shape which cannot be rotated due to engaging grooves when positioned as intended against the stop end plate (Figure 2).
It is noted that the adjustment block has a cylindrical body having a circular base (231). A circle is an ellipse.

It would have been obvious to the skilled artisan at the time of the invention to use engaging grooves such as suggested by Bengtsson in the insert of Honjo in view of Kalmbach and Takasaki in order to prevent rotation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729